Per Curiam.
The act “To provide for the drawing and organization of grand and petit juries in the county of Wilcox,” approved Febrvary 18, 1893,—Sess. Acts, 1892-93, p. 706—is unquestionably unconstitutional. It was an attempt to revive a law without re-enacting and publishing it at length, as required by Article 4, Section 2, of the Constitution of the State of Alabama. As an attempt at legislation it was a failure. There was nothing in the objection of defendant, and it was rightly overruled.
Affirmed.